Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed July 26, 2022, no claims were amended.

Regarding 35 U.S.C. 112 first paragraph applicant’s arguments, see page 15 paragraph 4, filed July 26, 2022, with respect to claims 8, 16, 23, 30 and 38 have been fully considered and are persuasive.  The 35 U.S.C. 112 first paragraph rejection of claims 8, 16, 23, 30 and 38 have been withdrawn in view of para 98 (US Pub. Para. 0166), “If a UE is configured with PUCCH groups, then the fields in the MAC CE may be updated using processes related to an extendedPHR2 PHR” and para. 0163 “A new PHR may be called an extendedPHR2 MAC CE and/or an extended cell configuration PHR MAC CE and/or a new extended PHR MAC CE.”. However, in view of independent claim, it is unclear whether “an extendedPHR2 PHR”, as reference in claim 8, refers to “the extended power headroom report format, comprising: a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field, lines 12-15, or this is totally different and NEW, since a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field, clearly they are different fields, therefore different. It is noted the specification or drawings does not provide any format for  “the extended power headroom report format”.

It is unclear as to what is meant by “ the extended power headroom report format is “different” from a second extended power headroom report format”, as recites in claim 8. Neither the drawings nor the specification show/define any format.

Applicant argued that, see page 16 paragraph 1, filed July 26, 2022 with respect to claims 1, “… The Office Action in the "Response to Arguments" section at page 4 states, "Loehr clearly teaches the SCells are configured with PUSCH but not configured with PUCCH, since for Type 1 PH, V=0 indicates real transmission on PUSCH and V=1 indicates that a PUSCH reference format was used" (emphasis added). In other words, the Office Action acknowledges that Loehr does not disclose or suggest "the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being con figured with a physical uplink control channel (PUCCH)," as presently recited in claim 1. In fact, Loehr at paragraph [0160], lines 2-4 confirms the Office Action's statement that "[f]or Type 1 PH, V=0 indicates real transmission on PUSCH and V=1 indicates that a PUSCH reference format was used."16 
 Yet, the Office Action in the "Response to Arguments" section at page 4 further quotes from Loehr at paragraph [0160], lines 4-7, "[fjor Type 2 PH, V=0 indicates real transmission on PUCCH and V=1 indicates that a PUCCH reference format was used." But the above-quoted statement of Loehr as to "Type 2 PH" is a description of FIG. 9 for a primary cell (PCell) configuration, not "a secondary cell" as required by claim 1. … the Type 2 power headroom (PH) value is for a PCell. In Loehr, a secondary cell (SCell) has the Type 1 PH value and thus uses a PUSCH reference format. Therefore, Loehr fails to disclose or suggest "the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH)," as presently recited in claim 1. Further, the Office Action in the "Response to Arguments" section at page 3 asserts that Loehr at paragraph [0242], which states, "the user equipment has a dynamic uplink resource allocation for the SCell, and the power headroom information is thus to be transmitted in the dynamically allocated uplink resource of subframe 1 in the SCell," (emphasis added) discloses the claim 1 feature of "the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being con figured with a physical uplink control channel (PUCCH).". But, Loehr's "dynamically allocated uplink resource" (alleged as the claimed "a physical uplink control channel (PUCCH)") does not disclose or suggest "a physical uplink control channel (PUCCH)," as required by claim 1. In fact, according to paragraph [0051] of Loehr, Loehr's uplink resource is a physical uplink shared channel (PUSCH) ("uplink resource assignments (on the Physical Uplink Shared Channel (PUSCH)) signaled on PDCCH in LTE" as stated by Loehr at paragraph [0051], line 1). In view of the above, independent claim 1 is allowable. Each of claims 9, 17, 24, 31, 39, and 43, while different from claim 1, recites features similar to those discussed above with respect to claim 1 and is also allowable for similar reasons. Applicant respectfully submits that each pending dependent claim that depends on claims 1, 17, 24, 31, 39, or 43 is allowable by virtue of their dependencies, as well as for the additional distinguishing features that they recite.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 1, Loehr clearly teaches, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH) (see Fig.10-11, para. 0239-0242, for subframe 1, the user equipment has a dynamic uplink resource allocation for the SCell, and the power headroom information is thus to be transmitted in the dynamically allocated uplink resource of subframe 1 in the SCell. The main scenario is that power headroom reporting is triggered in a TTI (subframe) where the user equipment has only an uplink semi-persistent scheduling allocation in the PCell. Otherwise, in case there are additional dynamically allocated uplink resources in the same TTI on the SCell, the user equipment can include the extended power headroom report in the dynamically scheduled uplink resource, and the extended power headroom report MAC control element is transmitted on the uplink resource on the SCell which is dynamically scheduled, see also Fig.9, para. 0156-0164, the user equipment reports for the PCell the Rel-8/9 power headroom value which is related to PUSCH-only transmissions (referred to type 1 power headroom) and if the UE is configured for simultaneous PUSCH-PUCCH transmission, a further Power headroom value, which considers PUCCH and PUSCH transmissions, also referred to as type 2 power headroom. FIG. 9 discloses the extended power headroom MAC control element, including the type 2 power headroom information, also per para. 0157, the fields in the extended power headroom MAC Control Element are defined as follows:…  for Type 2 PH, V=0 indicates real transmission on PUCCH and V=1 indicates that a PUCCH reference format was used, see also para. 0222, similar to Type-1 power headroom reporting, the Type-2 power headroom is also be reported for subframes in which no PUSCH and/or PUCCH is transmitted. In that case a virtual PUSCH and or PUCCH transmit power is calculated), and 3GPP-R2-150372 teaches a media-access-control (MAC) packet, formatted according to the extended power headroom report format (see section 2.5, Extended Power Headroom Report MAC Control Element to accommodate type 2 PH of PCell / Type 2 power headroom field of a primary cell) and “a second Type 2 power headroom field of the secondary cell” when the secondary cell is activated (section 2-5, option 2, a new PHR MAC CE is introduced to accommodate  / Type 2 power headroom field of the secondary cell), comprising:
a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells (see section 2.5, Extended Power Headroom Report MAC Control Element was introduced to accommodate type 2 PH of PCell and type 1 PHs of all the SCells / a first Type 2 power headroom field); and 
a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells (see section 2.5, a Dual Connectivity Power Headroom Report MAC Control Element was introduced to include the extra type 2 PH of PSCell) / a second Type 2 power headroom field).

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469